Citation Nr: 1011469	
Decision Date: 03/26/10    Archive Date: 04/07/10

DOCKET NO.  05-39 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a major depressive 
disorder, to include as secondary to the Veteran's service-
connected disabilities.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Associate Counsel





INTRODUCTION

The Veteran had active military service from July 1966 to 
April 1968, from October 1973 to January 1975, and from July 
1983 to August 2001.  The Veteran retired with more than 20 
years of active service.  

This appeal comes to the Board of Veterans' Appeals (Board) 
from a March 2005 rating decision.  This case was Remanded by 
the Board in February 2008 for further development and is now 
ready for disposition.

The issues of increased evaluations for the Veteran's 
service-connected disabilities have been raised by the 
record, but have not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does not 
have jurisdiction over these claims, and they are referred to 
the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The Veteran was awarded service connection for idiopathic 
thrombocytopenia, degenerative disc disease of the low back, 
benign prostatic hypertrophy, impingement syndrome, cervical 
spine, left elbow, cholelithiasis, and tinea ungium 
disabilities prior to the onset of his current low back 
complaints.  

2.  Medical evidence is in equipoise to warrant a finding 
that a current depression disorder was caused by the 
Veteran's service-connected disabilities.


CONCLUSION OF LAW

The criteria for service connection for a major depressive 
disorder, to include as secondary to the Veteran's service-
connected disabilities are met.  38 U.S.C.A. §§ 1131, 
5103(a), 5103A (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 
3.303, 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. § 1131 (West 2002).  If a chronic disease is shown 
in service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2009).  However, continuity of 
symptoms is required where a condition in service is noted 
but is not, in fact, chronic or where a diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b) (2009).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2009).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

	In addition to the regulations cited above, service 
connection is warranted for a disability which is aggravated 
by, proximately due to, or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310 (2009).  Any additional 
impairment of earning capacity resulting from an already 
service-connected condition, regardless of whether or not the 
additional impairment is itself a separate disease or injury 
caused by the service-connected condition, should also be 
compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When 
service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part 
of the original condition.  Id.  
	
	The Board notes that 38 C.F.R. § 3.310 was amended effective 
October 10, 2006.  Under the revised § 3.310(b) (the existing 
provision at 38 C.F.R. § 3.310(b) was moved to sub-section 
(c)), any increase in severity of a nonservice-connected 
disease or injury proximately due to or the result of a 
service-connected disease or injury, and not due to the 
natural progress of the disease, will be service-connected.  
The revised regulation requires comparison of the baseline 
level of severity of the disorder in the absence of the 
service-connected disability to the increased severity, and 
provides compensation only if there is an increase in 
severity.  38 C.F.R. § 3.310 (2009).  However, as the Veteran 
filed his claim in December 2004, the more stringent 
evidentiary requirement in the amended provision is not 
applicable to the current claim. 

The Veteran was awarded service connection for idiopathic 
thrombocytopenia, degenerative disc disease of the low back, 
benign prostatic hypertrophy, impingement syndrome, cervical 
spine, left elbow, cholelithiaseis, and tinea ungium 
disabilities in September 2001.  In December 2004, a private 
physician diagnosed a major depressive disorder secondary to 
the Veteran's physical disabilities.  The Veteran filed a 
claim for service connection of the major depressive disorder 
in December 2004, claiming that his major depressive disorder 
was caused by the service-connected physical disabilities. 

Weighing in favor of the Veteran's claim are December 2004 
and September 2008 psychological evaluations by a private 
physician, Dr. J.  In December 2004, Dr. J. opined that he 
had no doubt that the Veteran's depressive disorder was 
caused by his physical disabilities.  In September 2008, Dr. 
J. again opined that the Veteran's "mental condition is 
related and due to his multiple physical conditions that are 
all service connected in nature and are worsening daily."  
Dr. J. also indicated that the Veteran's constant back pain 
was a symptom of major depressive disorder and that the 
Veteran was taking antidepressant medication daily.  

Weighing against the Veteran's claim is a July 2008 VA 
psychiatric examination.  The VA examiner opined, however, 
that the "depressive disorder is not caused by or a result 
of, nor related to, nor had its onset during the Veteran's 
period of service, nor is related to or secondary to the 
Veteran's service-connected disabilities or any treatment of 
those disabilities."  Rather, the VA examiner concluded, the 
Veteran's depression stemmed from his retirement from the 
military.  

The examiner noted the Veteran's report that he first noticed 
such symptoms as difficulty sleeping, anger, intolerance of 
noise, depression with crying bouts, ruminations, and other 
symptoms, following his retirement.  The examiner noted that 
the Veteran did not seek psychiatric treatment until more 
than two years had elapsed after the Veteran's retirement.  
However, the examiner did not discuss the fact that the 
Veteran's 2001 separation examination and VA examination, 
conducted in May 2001, prior to the Veteran's official 
separation date in August 2001, disclosed diagnoses of 
idiopathic thrombocytopenia, degenerative disc disease, 
lumbar spine, with herniated disc, cervical spine 
degenerative disease, mild bilateral epicondylitis, an 
enlarged prostate, gallstones, right shoulder pain with 
impingement syndrome and tendinitis, among other disorders.  
The records establishes that the Veteran was granted service 
connection eight (8) disabilities effective the day following 
his service separation, September 1, 2001, and a 60 percent 
evaluation was assigned for those disabilities effective in 
September 2001.

The Veteran has provided a lay history of depression and 
symptoms chronically and continuously following service.  The 
Veteran is competent to describe his current symptoms.  Given 
the Veteran's length of service and his documented medical 
problems at the time of service separation, the Board finds 
that the Veteran's lay testimony that he noted these symptoms 
upon retirement is credible.  

The Board has also considered VA outpatient treatment.  These 
clinical records confirm that he has a depressive disorder.  
The outpatient and private treatment records do not indicate 
whether the physical disabilities contributed to the 
depressive disorder.  

In light of the above discussion, the Board finds no adequate 
basis to reject the competent medical evidence that is 
favorable to the Veteran, based on a rational lack of 
credibility or probative value.  Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997); Evans v. West, 12 Vet. App. 22, 
26 (1998).  This favorable medical evidence, together with 
the Veteran's lay evidence of chronicity and continuity of 
symptoms places the evidence at least in equipoise on the 
issue of whether the Veteran's service-connected physical 
disabilities caused the depression, or whether the depression 
has been chronic and continuous since service, or whether 
depression is aggravated by the service-connected 
disabilities.  

Where evidence in equipoise, the Board resolves doubt in the 
Veteran's favor.  As such, service connection for the 
depressive disorder is granted.  

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  In 
this case, the Board is granting in full the benefit sought 
on appeal.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and need not 
be further considered.  


ORDER

Service connection for a major depressive disorder, to 
include as secondary to the Veteran's service-connected 
disabilities is granted. 



____________________________________________
Tresa M. Schlecht
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


